Case 3:20-cv-00180-MEM-DB Document 19-7 Filed 07/08/20 Page 1 of 24

2018
FINAL APPEAL DECISION DISMISSAL
Secretary's Office of Inmate Grievances & Appeals
Pennsylvania Department of Corrections
1920 Technology Parkway
Mechanicsburg, PA 17050

This serves to acknowledge receipt of your appeal to final review for the grievance identified below. In accordance with
the provisions of DC-ADM 804, “Inmate Grievance System,” this Office has reviewed all documents provided.as part of
the grievance record, Upon consideration of the entire record, it is the decision of this office to dismiss your appeal to final
review due to a failure to comply with the provisions of the DC-ADM 804, as specified below.

  

 

 
  

| Lamont Zamichieli

 

 
   

4] Huntingdon

 

 

 

      

cere gt: ADEs ay 8 ser hes =
1. Grievances re to the following issues shall be handled according to procedures specified In
policies listed and shall not be reviewed by the Facility Grievance Coordinator.

x a) DC ADM 008 Prison Rape Elimination Act (PREA) — allegations of a sexual nature against a staff
member and/or inmate-on-inmate sexual contact

b) DC ADM 801 Inmate Discipline/Misconduct Procedures
c) DC ADM 802 Administrative Custody Procedures

. The grievance or appeal was not submitted within fifteen (15) working days after the events upon which
claims are based.

. Grievance involves matter(s) that occurred at another facility and should be directed by the inmate to the
appropriate facility,

4. The grievance was not signed and/or dated with correct commitment name, number, contained UGG
references, or was not presented in proper format. ,

6. Grievance or appeal must be legible, understandable, and presented In a courteous manner.

6. The griévance or appeal exceeded the two-page limit. Description needs to be brief.

7. Grievance does not indicate that you were personally affected by a Department or facility action or policy,

8. Grievances based upon different events must be presented separately.

9. The issue(s) presented on the attached grievance has been reviewed or is currently being reviewed and
addressed. Prior grievance #

10, Group grievances or grievances filed on behalf of another inmate are prohibited. ~
11. Grievance disputes previous grievances, appeal decisions or staff members who rendered those decisions.

12. You are currently on grievance restriction. You are limited to one grievance every 15 working days. Last
grievance # was submitted on

13. ‘You have not provided this Office with required and/or legible documentation for proper review.
14, An appeal to final review is not permitted when you fail to comply with submission: proced

the

 

 

 

 

i)

 

[a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 
  
  

     

ar,

6s.
—

 
 

 

office is dismissed.

 

 

 

 

 

 

Signature:
Title: Chief Grievance Officer
Date: 6/15/18

DLV/klm

 

Cc; DC-15/Superintendent Kauffman
Grievance Office

EXHIBIT

DC-ADM 804, Inmate Grievance System Procedures Manual CG

Section 2—Appeals — ' : Attachment 2-G
| Case 3: 20- -cv-00180- MEM- DB Document 19-7. Filed 07/08/20 Page 20f24 9 BN

Bs at

 

 

“
“DC i. 7 om _ COMMONWEALTH OF PENNSYLVANIA [FoR OFFICIALUSE aN
Part 1 oO DEPARTMENT OF C\ RRECTIONS pox, | —(SS677 iw
Veh ee ce FRx
ope Ca -e\ a Pra vac yielebullt GRIEVANCE NUMBER ¥

 

   

 

OFFICIAL INMATE GRIEVANCE
TO: FACILITY SHE ANGE COORDINATOR FACILITY: DATE:
Ggft CM. Cop rd. « Sit Herbrd-: 5

 

 

 

Secretary's Off ice *

 

| FRO MATE See ff Lid 20 SIGNATURE OF INMATE: —--- Gna Grovanves f Appe
«oe oan a et nil _fOMIECWeby OS blMeld al orn en ~
= WORK ASSIGNMENT: ak “= HOUST G ASSIGNMENT: © ee SON T2018 =

  
  

 

Lckes AID Meervens ttersh fardon Red ubelt |

INSTRUCTIONS: cn > Grnvend tp Q esth ad waves ge: td Slanted culeede of ser Harbor APANHORTR Hilloasys:
1. Refer to the DC-ADM 804 for procedures on the inmate grievance system. tri ef Chub-cousny dometed Ieee d
_ | 2, State your grievance in Block A ina brief and understandable manner. we li ef: Toa @e ly creole, oC el c,
% ' | 3. List in Block B any action you may have taken n to resolve this matter. Be sure to include the identity of “(Xi 4
. .  +_._Staff members you have.contacted.. Re pai. 86,000 cAgh camperseinse fe bets manviaree fr hptalihers fe) Pope
A. Provide a brief, clear statement of your grievance. Additional paper may be used, maximum two aoe eer peiec
pages (one DC-804 form and one one-sided 8%" x 11" page). State all relief that you are seeking, Be Salve 4.

On bole a se UNQNET OF en caliarh or Suppanked document -b be Seen ly PRT olh

ERMP-Cove ns voyle DTU at ei Set dooR mor alte cell. 2k cRiP-ceus nd" elo meld
doo Sh = at ma Dose ering 8 fbesps, cvdhef om ner trae robesle Case. She ol Lege

 

 

 

 
   
   
  
 

ott Ske Suppased Ueue Neth de, hepet lis ln grent, USing Bathrees & Pensy Ned/
Qs. me Ge, neva CURA hss, shes a duitpire YS Couke Hrs rr xe wg lat rs te Rel
p&se coindted Cee ber ncavostiel sehded fseriere, OUYBN evrordror}. end € Lt dla f

ais Mo. referee +b Sus slenhete al th af Ff ewttS Releases mi gn oes
eOUe. Neat Kors cen Cousins veruse She bas dened Mt ateess fo saeatel ae
reo $e ‘gions WES, Ete In BTU fen MaoAtls aot hen MéliCces, iafenbers of Rabourns “yD calle
nara [due 1 Chstawnhas F AGG ity aol Cf Sly says Zn Salons Bed space on he OTU Coast 7 hansen
anus on Bo Cane ¢ ye on a Sg tk cin ann Cheer: han ne eu Sky inten es Arend wee ag SER
PayeL wOdS coh‘ Ge COSA Sy Ren Med freahrea! Ay “floce realy Jo refre She, Kode fel
ce ; | Se
Aolicats tebertatel pay carder 42 se f neleheberns and OR AS tae That Sbe Sdxcidls
me ontloltd nad Privae, cd Soul ud ayads on {Ask Chart As Ste Claim. TUS on! DTU ig od a
cae fp meres Moises Pies, Kee Nioleny orcas flees utter Mel being cn i) Prtehcohes AS
Sicht fea 2h Aweors ‘ cos a MRSS ¢ ~ fs yer
robet “4 ts FShen Coury .03 ah neTle, ehale , bere 13 Ale @ erie sreteee seat lire
fot | Tus Mie eters — eN SPeakers fo enmeunte 1 wdletion 1/$§ Gere ° cenahorne

 

Bey ,

a

 
 
        
 
 

 

2
Fi

 

 

 

    
   

 

 

 

e ist actiohs ave contact é
se # | etsNeunde Wey, eae a Vas female nts Oru ape weg lee zoos een .
as thet crt Ceasws dida Can 5 3 i j ane
r or 6 oe lecA var “be Lae LA gat Ce
Rg | Panktne! Ceti, she Peerect ais Ree cel Tere teisle cons, at et iss moles C ell acriss Pa, es
Heo cell. xt sles ot ‘piel iamel ?§ 2 61007 3s Levignd #- CndSISS, tie Hee Mec ® tater Code”
ae CRONE CcukAs dan “ua rs, efetind ened | he { i thet, eae ad
abs ey Pig: [veka hes Wands Arey CLL/ 1G SMCCKY CLE RP YY MtenNED beedrng 1)
a 3 7 Péciely OHA Weston as, He dor get Eilong cn on geta 4exine pt veg Tm Nol ont [en rete lox Sloe s sich i
a §- : Your grievance has een received and will” be processed in accordance with DC-ADM. 804... “P34 hs 18 Ga
BoE ent "i ae artic FA
# SS : su ieee Oyen fo oi in I i thee, 38 COREE EME Ben : - Gif spe Pega
%. : Signature of Facility Grievance ee Date

HITE Facility Grievance Coordinator Copy CANARY File Copy — PINK Action Return Copy

TM E&Sng Neel fa 6 p male poyel Note. tf

Dealen Kuk. Sh On Docten KYe'
Os,
Coad... Ze Netty Qe Seens Me

Sele C8 edhak LPM Bossy, Saqy , 386 T

   
   
  

Case Cond .~ Asyeet Oa
uy Coarse (07 ts M2... Ranks -
Worse Cant yee ral e Coernst/or

   
  
 

"get C-ADM 804, Inmate Grievance System Procedures Manual ASS ata A be cndeQgue ted by D ih
a te 4 ection 1 — Grievances & Initial Review Attachment 1-A Xue
ale Sisqued: 1/26/2016 MAS Lr DANIEL) 15 C. lxtndnccts® SETS Mak CRO-Cray 955 Laspers) be +e

a cago eta SRLS 8a tale eke as nee Maven Pacqh curse Plas Desks ps
Case 3:20-cv-00180-MEM-DB Document 19-7 Filed 07/08/20 Page 3 of 24
t

Ky Qo
Form DC-135A

INMATE’S REQUEST TO STAFF MEMBER

   
    
    

Commonwealth of Pennsylvania
Department of Corrections

  
    
 
 

  
  

 

INSTRUCTIONS
Complete items number 1-8, If you follow instructions in
eS () reurkNe-Lthe a Cc [ / é a a preparing your request, it can be responded to more

and

 
  
    

 
   
 
 

  
  
 
   
     
    
  
  
  

1. To: (Name and Title of Officer) ;
rtAc Vee nd r P§ ae

3. By: (Print Inmate Name and Number) '
Ot owt Zosuchiel)

ir FEL
ee et nae

. Date:

  
    
  
  

   

P/3/fe

4. Counselor’s Name Que

 

   

td. fo \
fue
CRO) Cotgins

Veil aahng he
Qe tizhy | Ast

te

 
 
 

  

  
 
 
 

  

. Unit Manager's Name

 

  

Inmate

  

6. Work Assignment

 

. Housing

     
  

Ra iaP? G

“Sree

   
 

   

   

Subject: Is.

  
  

     

€

il

&Q e
To DG-14 CAR andDC-15IRS
Bled,

To DG-14. CAR
Kh c
el Lin Prete Ssienct S ed Fhe nsec

So Wet) ignorant discés
A u P RG “ sf
Staff Member Nafiie ‘ Lepage Date CE MC eR Iran Fe anton Ke

! .
: ; as

fevonihser RD td len aa Cacégory Banben felahuashy , Band Mens 250g

Nes Chas? cousins Means Qetehels tel Utoletay, Me cod ole “SME” ATY tanetes

Pee eT ID aw, Posey tole QIK irmekS Paiva Lidding NUCKPA Plus be Sidoo 3 rs vt

saat gy fest tee Sle Sars mye, Reals ,e8 Sle clalt ns Madendach. She crelehons

oe Tee rare plan, & Dreg @ we get ot Bad ferne rents age. she wae?
Pedic AeA bry tn un frann all de Kee ts cen Denice al rangerc® cwollt U02T AD yn Moun &O4 Dat

   
  
   

  
  

    
    

Ol

     

   
 
   

    
  

  

5
Case 3:20-cv-00180-MEM-DB Document 19-7 Filed 07/08/20 Page 4 of 24

Cullis Mater
GRIEVANCE REJECTION one he.
SCl-Huntingdon oe
1100 Pike St, .

Huntingdon, PA 16654-1112

This serves to acknowledge receipt of your grievance to this office. In accordance with the provisions of DC-ADM 804,
“Inmate Grievance System,” | have reviewed all documents provided as part of the grievance. Upon consideration of
the grievance, it is the decision of this office to reject your grievance due to a failure to comply with the provisions of the
DC-ADM 804, as specified below.

 

 

  
  
   

  
 

ra:
eee

LW2870

 

       
  
 

Lamont Zamichieli

 

 

GC-Unit

 

HUN

 

 

735677

 
  
 

Rejection

  
 
  
 

 
   
   
  

 

ng to procedures specified in the policies
x listed and shall:not be reviewed by the Facility Grievance Coordinator.
' a) DC ADM 008 Prison Rape Elimination Act (PREA) - allegations of a sexual nature against a staff
xX member and/or inmate-on-inmate sexual contact.

 

b) DC ADM 801 Inmate Discipline/Misconduct Procedures
c) DC ADM 802 Administrative Custody Procedures
d) DC ADM 803 Inmate Mail and Incaming Publications, Section 3, E.
._ The grievance was not submitted within 15 working days after the events upon which claims are based.
. Grievance involves matter(s) that occurred at another facility and should be directed by the inmate to the
appropriate facility.
. The grievance was not signed and/or dated with correct commitment name or number, contained UCG
references, or was not presented in proper format. .
_ Grievance must be legible, understandable, and presented in a courteous manner.
._ The grievance exceeded the two page limit. Description needs to be. brief.
._Gtievance does not indicate that you were personally affected by a DOC or facility action or policy.
Grievances based upon different events must be presented separately.
. The issue(s) presented on the attached grievance has been reviewed or Is currently being reviewed and
addressed in prior grievance .
10.Group grievances or grievances filed on behalf of another inmate are prohibited, :
11,Grievance disputes previous grievances, appeal decisions, or staff members who rendered those decisions.
| 12.You are currently on grievance restriction. You are limited to one grievance every 15 working days. Last
grievance # submitted on ns
13.You have not provided this office with the required documentation for proper review such as a DC153A
Personal Property Inventory Sheet, Confiscated Items Receipt, Commissary/Outside Purchase Form, or
documents outlined on the DC ADM 005 Notification of Deductions memo and/or the Notification of Amended
Deductions memo.
14.The publication appeal did not include a copy of the Notice of Incoming Publication Denial form (Attachment
3-B of DC ADM 803).

 

 

 

 

Goin

 

=

 

 

 

 

 

Ol/oiN oa

 

 

 

 

 

 

 

       

$5 = ae “i
Sexual abuse is taken seriously by the Department of Corrections. Any allegations of a sexual nature {abuse/harassment) against a staff
member or inmate-on-inmate sexual contact must be investigated to make sure that inmates are safe in this facility. This grievance is

being forwarded to the Security Department and the PREA Compliance Manager to start that investigation.

   

   

 

 

 

 

 

 

Signature:
Title: Facility Grievance Coordinator
Date: 5-9-18
cc; DC-15
File

DC-ADM 804, Inmate Grievance System Procedures Manual ©

Section 1 — Grievances & Initial Review Attachment 1-C
Issued: 1/26/2016
Effective: 2/16/2016
  

~ Case 3:20-cv-00180-) f ae ee a i Rak ok wie

DC-804 wens COMMONWEALTH OF PENNSYLVANIA [oR OFFICIALUSE
Part 1 DEPARTMENT OF CORRECTION

cal tk TS5G77/ fo sup huull) | SaEvaNce NUMBER
OFFICIAL INMATE GRIEVANCE
TO: FACILITY GRIEVANCE COORDINATOR FACULTY, DATE:
F arbegles ON" shihe
FROM: (INMATE NAME & NUMBER) SIGNATURE GENTE a
Lemont Zemichtély Y LIN 2870 er “™

ST

 

 

 

 

 

 

 

 

 

 

INSTRUCTIONS: -¢ i tola yy UT Ma dvel] COP Ceuyns lant & O0C empleged. The pefent, Shoals the BOG fp hy sone OM

staff members you have contacted. cryk couses heeume meted by Bee ates ops oy

Be lree~|

 
 
 

Gn ~ zo) (9 X wasner Sebeduled oN Cell ou elt. anak

Cousins ortof call or at wy cell = A087
i\ be ox Pon er stoP at Den en Nea MY DEIR a Vity (TO HF
a age haf Covered... Come close on PreK nfo tag 4A Heese Ne prea Cex,

: Rell ints Gun Ni

4 ; in mits Ged pa
[paegense Preserves mmldewo. Petit ena wy aig Ooty pressed, glo tls avvere Tat

‘ ' € A
ee es esi ye wn Pt mel yey ead £6 he ei

mang beVbrgor +, hemdling Persone lugrene/ale beet °
on unvolum chly Ag ae WAS ins hea Aight Skile fund fy KNew itty it tad a § deurdeney Le eas
Mele d. AS i¥- Ange~for 8 Shira Me Nekdo! a” is a aSeendher$ pe (ibisly le lebercelec! * Y

ist actions taken and sthi# V6

0
tig a> dhe, sametes zt Tecovorec! That leah ap §
WweS oat BU. cr dadal Neelize Gehl ofl, x Deroee pnpcoraldl Laden

  

      

®

     

a f Pe eg pirccensee, J (

     
 
 

 

 

 

Peles 01 244- EL Cons,

| WORK ASSIGNMENT: ust 9870) HOUSING ASSIGN ae Re aa
Zot LO prey

Yuu forbietdo wiedl£l ob

3. List in Block B any action you may have daken,t to resolve th this | matics, BS aoe ‘i in gs, the identity of &Mylene,
nei ser also 4 ewxcehiae
A. neees { a brief, clear statement of your grievance. Additional paper may be used, maximum two “% citer

pages (one DC-804 form and one one-aied 8" "y 11" aabetes State all relief that ie) are re King, Natit Rafer lees

McSCenguel 1 Lhe cededcul of Qtlehchen o she “udeopen 1. ee en A 3ef te. deg a

Noon om STU B6ls09, Also “Noweire Ee nS rere Fl co}

2,

nt At. U
* Peps atu! one | sells ENwl cassns af Sle teed on DTU yal naib oh a Sa ef o

hfe

Thi

frkuey Pes Bed Pelé te Bet Se

1. Refer to the DC-ADM 804 for procedures on the inmate grievance et, cs ay fa paceusins to heve mabe Le
2. Stat Block A in a brief eyed un th erat ot hers abpcetin
ate your grievance in Block A in a brief and understandable manner. S16 Ap faa, eb oine tvs ic pl

cone l ge!
has

fovea Rejection 4-725 677 b fee lily aS fp Comply wl Shons ctf

UPS & cvarlable( Paka) Sexu (olese elle fcr, Gel eens lhc is dae ts ep -
Conhom subslanhete b ae ty peck dante het os Se Cee sim § tS aa A pet.
iga.st we at Widlelto “ey Bod ty ? Nét Gutd SBvUG hawssed ME sm ense aS
hi ce don ins DRA Ute. a Me Y Pay Wed wcll aoe fel Ge  DOOERGS,. 2)/Ne,

trex

or The offtens of &h uo CatsivS Corre tin yrbtalom Sptattn annevreé, Realleon

4

4
dh,

A She Pay Vite Tle Hol untircly
" tou! ote sad ed edaits fp SEES Ves

(tony

eee
u’have 08 SS Rtacted, efore subr iting this gui Sy Tavathye DN Kel les oie
tr inet se ke

ir cee oe ws Clameci-fe SCBing pe MaAglurbafe ello ae N) eee ie She events pre

tH, {ints c
fire Ment Renhenea,cf2 S2x on L “Th boty <= 5 bles lee se ere Ace as Sege
Ke Woe brow “She wei toons ie Ie. Toke bid by inmctt Fohat Cevigare Heer Sé5 eer asta
dt {sh broutaes ca fean a@t fo d ok Ie senion ey

Your grovante has bébn — and*will be processed in at€éordance with DC-ADM 804, wh» Re dleen, i

att
see
Com:

 

 

* Signature of Facility Grievance Coordinator — Date

“WHITE Facility Grievance Coordinator Copy CANARY File Copy PINK Action Return Copy
GOLDEN ROD Inmate Copy

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 7- Grievances & Initial Review . Attachment 1-4
Issued: 1/26/2016 -
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-DB Document 19-7 Filed 07/08/20 Page 6 of 24

Facility Manager’s Appeal Response /o4
$Cl-Huntingdon
1100 Pike St,
Huntingdon, PA 16654-1112

This serves to acknowledge receipt of your grievance appeal to the Facility Manager for the grievance noted
below. In accordance with the provisions of DC-ADM 804, “Inmate Grievance System Policy,” the following

. response is being provided based on a review of the entire record of this grievance. The review included your
initial grievance, the-Grievance Officer's response, your appeal to me, and any other Eee

 

 

 

 
  
 
  

 

 

 

 

 

 

 

4,
Lamont Zamichieli LW2870
HUN GC-Unit
735677

 

 

 
 
 

 

    

Uphold Response (UR) |_] Uphold in part/Deny in part
[_] Uphold Inmate (UI) __| Dismiss/Dismiss Untimely

lt is the decision of this Facility Manager to uphold the initial response, uphold the inmate, dismiss, or uphold
in pari/deny in part. This response will include a brief rationale summarizin
taken to resolve the issue(s) raised in the grievance-and

In reviewing your initlal grievance and appeal, | note your original grievance was rejected because grievances related to
DC ADM 008 PREA will be handled in accordance with the procedures outlined in that policy and will not be reviewed
by the grievance officer. In your appeal to this rejected grievance, you repeat the claims presented in your initial
grievance. DC ADM 804 states issues related to sexual abuse or sexual harassment will not be addressed by the
inmate grievance system, Your concerns were forwarded to the PREA compliance team for investigation and will not
be addressed by the grievance process, | find grievance #735677 has been properly rejected,

 
     

 

 

 

 

 

 

 

Signature: Kevin Kauffman — La
Title: Facility Manager “ ( I
Date: 6-1-18 ~~
6c: DC-15
File

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2 - Appeals Atfachment 2-B
Issued: 12/1/2010
Effactive: 12/8/2010
“Case. 3: 20-c -CVv- 00180 ME Me DB ‘Document io- 7 Filed onjpago “Page Wah, 22. Rooure. “CRN

©

BESSA Carey sk
C RE Uleher F Bodif od Be with male
| “P Af Gniacegr on DRURY &
) DG- 804 e, COMMONWEALTH OF PENNSYLVANIA = [EQROFFIGIALUSE "i"

rt 1 | DEPARTMENT OF CORRECTIONS of. -
Pa dRee!. a i Rhee. hes ele

eur) HE GRIEVANCE NUMBER Pe
OFFICIAL INMATE GRIEVANCE TSE 71 . gs
TQ: EACILITY GRIEVANCE COORDINATOR FACILITY, DATE:

Fnnel (leper) SCL Hunh rod -S C718 |e fe
FROM: (INMATE NAME & NUMBER), SIGNATURE. OF {NMATE:; (77

Lemont “om ohiel) LW QR 70° aan sf

| WORK ASSIGNMBAT: HOUSING Fay NT. CRAD Gabad Deetern
; : LUJas FO Old PYU* | Fe See PANS (ANS H|

Y INSTRUCTIONS: ROL S00 Che 3
| 1. Refer to the DC-ADM 804 105% procedures on the inmate aes System. ts Sa ates + bees 7 sn a

} 2. State. your grievance in Block A in a brief and andetsaridahie manner. Ch me. nA cr
- 3. List in Block B- any action you may have taken to resolve this matter. Be sure to inal: tha identity of, i" aie

staff members you have contacted. CIR MPa NCA Guess rat a Burhoha arid (f ae
A. Provide a brief, clear statement of your grievance. Additional paper may be used, maximum two Ey

‘pages. (one DG-804 form and one one-sided 8%" x 11" page). State all relief that you are seeking bs
Appel 4 TSSC77 te Rune acres fy exbauslo olf avg? Me bo
Qeredids, PREA [vel tan & Sadif is Whey ether CAND. Ae

SSSICA COMSING a Beale m() e Lo DA DO] As Cy
$ ion RY ictetee ebro, ells Set oe ede) Aereke

“ XUOl QeMafkS Ual & va Neo § vicleh ns SOW aos 72,
Se Vee uf et HE poscbag Conshtthon! aan after She ie
wed Dittvhenclly Nelle

Sere sean ey Poo Nndeudre F br

"peal Civil et eat s g {6° C€9— te Seveal
ae SE le S

pie Cell. eos vgs RS! 2 gl je 5 a Ore She Looyct foi |

tubil. ede
emu det! coe) fey Ob ef ee et Q %6 & is (0: le Le, ees
5. List ations taken and staff you have noun efore submitting'thist grievance. nN REC

BQROMUR Ohie , Tene Le *, N cell Brey eae rc Ueno 7

p Leewec? er Peerect vv Lele Sec. 4 ct: G Choa
: a coher IME te? EE a Ly e SOK /
* ey es, . Bk Ureleteds acy ly fi Be fee eee hh er

eg Nn
it Mane
tt

4 ey

po

 

 

as y

 

 

Le nedcebis U8

Breton ager
iy

 

 

 

ope.

ike faze PER 2

wt lors DTH

PSL pred's2
j MIG he
Lz ete bh fe

 

 

aie Me Coxe
4a?

 

‘ TOP

 

   
   
 
  

  
  

 

 
 
 

 

 

= ‘Sign ie of Feely Grievance Coordinator Date
SHI

HE lovneo.ann Dismiss Reefer, See mescorgfte D O8C8P
Facility Grievance Coofdinator Copy ' CANARY ERS Copy Copy PINK Action Return Copy
GOLDEN ROD Inmate Copy °

Le
Deuts[See case lout? Fortner VU. Thomas / pacenset O Team &
eb GRAF, 2a | \oOy (iman43 ) berrine se eI Ba
Abe! én Boren sé We Waris, 47 RBANOT Wy (ath " Tener al Pod ao)
RS. C00 DC-ADM 804, Inmate Grievance System Procedures Manual ae oe) fear ccd EU/ Lepent-te,
ka Attachment 1-A

rrosstare Section 1 — Grieva ces & Initial Review
hen Sex ued 60 boro oA

seth Sete: 27672016 - Ckeonly eBiealisled | S\E ¢ Pe sacl Anova _-ada. at.

aA wa tal Ga Se) Aw Deak at. 2 A ode
Case 3:20-cv-00180-MEM-DB Document 19-7 Filed 07/08/20 Page 8 of 24

2018
Final Appeal Decision
Secretary’s Office of Inmate Grievances & Appeals
Pennsylvania Department of Corrections
1920 Technology Parkway
Mechanicsburg, PA 17050

This serves to acknowledge receipt of your appeal to the Secretary's Office of Inmate Grievances and Appeals
for the grievance noted below. In accordance with the provisions of DC-ADM 804, “Inmate Grievance System
Policy”, the following response is being provided based on a review of the entire record of this grievance. The
review included your initial grievance, the Grievance Officer's response, your appeal to the Facility Manager, the
Facility Manager's response, the issues you raised to final review, and (when applicable) any revised
institutional responses required as a result of a subsequent remand action by this office. As necessary, input
from appropriate Central Office Bureaus (e.g., Health Care Services, Chief Counsel, Office of Special
Investigations and Intelligence, etc) may have been solicited in making a determination in response to your
issue as well.

 

| Inmate Number: =| LW2870

 

 

 

 

 

 

 

 

 

  

Uphold Response (UR)
C}) Uphold Inmate (UI)
| Q Uphold in part/Deny in part

It is the decision of the Secretary's Office of Inmate Grievances and Appeals to uphold the initial response,
uphold the inmate, or Uphold in part/Deny in part. This response will include a brief rationale, summarizing
the conclusion, any action taken to resolve the issue(s) raised in the grievance and your appeal and relief
sought.

Response; = rivolous: Ss
You claim in your grievance that staff are not following the Code of Ethics and tobacco policy. An
investigation was conducted regarding your allegations. The record reflects that UM Kendrick reviewed the
camera and de did not observe any staff smoking or using tobacco products on the units or in a specific cell,
There is nothing new to add to the responses you already received. You have failed to provide any evidence
that staff violated policy. Therefore, your requested relief is denied.

  
  

 

 

 

 

 

      

          
   

Signature: Dorina Varne

 

 

 

 

 

 

Title: Chief Grievahee Officer
Bates i l 3 | | i
DLV

oc: DC-15/Superintendent Kauffman
Grievance Office

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2— Appeals Attachment 2-F
Issued: 1/26/2016 ,
Effective: 2/16/2016
 

_ OFFICIAL INMATE GRIEVANCE |

 
      

4

"| 4:-Refer to the DC- ADM 804 for prétetires on the inmaté ti

Shey ; if Provide-a.brief, clear statement-of-your grievance. Additional papér may-be-used, maxiinum-two es

 
 
  
  

€ase 3:20- “Cv 00180: >-MEM-D -DB Pager 19- I. Filed 07/08/20 Page 9 of 24° - Tet

 

 

~ COMMONWEALTH OF PENNSYLVANIA. - FOR OFFICIAL USE
-DEPARTMENT OF CORRECTIONS . as ba ‘ofa 3 ,
. ey fe a _ GRIEVANCE. NUMBER *

 

 

 

 

[FACILITY "sa + “DATES.

   

GRIEVANCE COORDINATS a

 

 
 

 

Eg NUMBER

   

  

 

reed a LnlDHO.
Pe 3 2 SAOUST IG ASSIGNMENT:

OLEPY PG

 

 

  

feo ff

 

  

See | ae

Revel. Frye fon re:

staff members youhave contacted. | Per AT S686 fev tel et, aaa, in ne ate eMitane {exe

 

pages (6ne. Re 804. form and « one one-sided 8%" 11" Pe State all relief that you are seeking. °,

det at reas

bite "AS bud Rees Gace
ith VAS \peens Op pine, {ee MOATLS Mw cael fe
lo-¢| aia Vile hens. FB BAC Poe’ VOLES ae
Deen bie cb fron. USE is Les(qaee Crees ¢ Oe

   

Cofoffe Kotha Jos be
Ole Aa Cles sd lebnete @

   
   

Nuc Vo SMOR Secers

RiKk a: ee rc Mens ¢ Such AY Tutucclleys frpetilis, ugan
PA st tui EX RESCA lo BF alre Ofte < AE :

  

 

B. List: rg taken and staff you have contacted; ‘before submitting this piopen Ns el sh tolits Sac

+ Pe tak tteable ipethS GO butkhecd | east CNG 18 Ate Ciel Sad py a 4 t fo

ie ua ore wet-olldyed to e64 acriiherd, sins ESI BRIE Gert G Altec brew
i

wae soy A Sl nee feed ClO Panlts held 60 10 we wil a uNSeriel G leuthe alte

 

 

   
 

pee BP ONY

| FAY mode ie
ees eae seal er Cbs se 2M

yt

  

not fol leuwrag PN DOL (elite cel Cadet EIS ie
feo

. iy Sab Huns hogderd PA} bil ae

: 0 heirs mas rel oe Laney Ty tASS0n5 July Lhe © ond bens CERES ore sine tl Lewd
foketts alse Drow 4 Oe panache to Cory Heo Loheew: § rodeet lS « fe Uf Acer Poe 4 oth

Tek test ve Rollie ot ee a fata GlC leg SOitling QL gi akon EB ble le ced

ay ieee pr en: Ko by c a aM i p 4

SoM e day g ety Canty fe gloves ite ees pit AN aM yh fuel g lA oot Tens (
~CallS., @Sfpe graph vv #10. FM of tisk 43 OThea | Mr) pe, sowceles ard

Sf

CNY S aot Aneel
tee athe, Betemad imfee ty 5 CONleg ya Cod frandys. Hel Hoouls § Spf Shia as hes haa

my Meal Ire ee leek Math Securit,

wD 9: 50-53 Loe aitceen Wena oe A
aalety wah's Keel cheu! te nee in Then ay eed er Sree 7 at Spit 4 wt hi CA Sp. (it, ze
KOeChS & Sc le, then 0 (eut$ ceekEe puted bof OA f ae Cau fp de anes

cf¢) Henn tot int eaacent pheltors it coe be S$ Pah on af y Flas tnd io ples Bat bined

by

PPro Meet See Thema and éfo Fachan af @ igo] Cell Nite Sprite psy

  
  
       

—— are delight “el Prats
eM V ogee ee phi § pct Tey cgcaur: hee ee ahs Ree afer ke GP oy te Cobos
78 jevalice system. heart. Bevic ot, rection Ws b Clea
_.. .| 2. State your grievance in Block A in a brief'and understandable manner. Bey of. sanpPawedlty bey
“:. -}-8. List in Block B any action you may have taken to resolve ft this matter, Be sure to include the identity < of “ie:

ee

crc
rz

 

& a a oA OW Ghat
: >on wiv le uv rye Se vom Me IN MAL adh cre Cel/ erediral Cmtagncas o furiene sf ef f Gey

  

 

 
  
 
 

 

 

-WHITE Facility Grisvence Coordinator Copy CANARY. File Copy PINK Action Retum Copy
GOLDEN ROD Inmate Copy ae: Pepe

a
<7

DC-ADM 804, Inmate Grievance System Procedures Manual

\Section 1 ~ Grievances & initial Review —— Attachment 1-A
Ne 1/26/2016 : :
Wwe: 2/16/2016

a 2 er¥l

, Your grievance has been received and will be propessed in gocordance: with DC-ADM 804... Fai Gel Dud shel
“a Sah ht SSeS Papin pat x 4 fey Scie Bel Sg gt Rec can Mike Fe ceensiied Ake
: ae TAT ano - cots eaigsy fae a Oobtasted as ape Mie avii bt geet see oe ‘2 eerigs or oe
_ Cage: P amt: a et TP est ga : . . ‘ . 4 re iia ; . ; Late
- Signature of Facility Grievance Coordinator Big - SG Date ae
Pag
s or
gf.

 

nooo bid

  

| [Peme Ale were

aa

 

‘al: elo: BEC

. a
a

~ *DC-804

Part 1

OFFICIAL INMATE GRIEVANCE _

D740 IAB

COMMONWEALTH OF PENNSYLVANIA
P92 £ et DEPARTMENT OF CORRECTIONS,

‘ base 3: 20- Sone SSR Raa 120; Page 18 oF 2a |

 

 

 

. FOR OFFICIAL USE. had

 

| "GRIEVANCE NU

MBER

 

TO: FACILITY GRIEVANCE ‘COORDINATOR | FACILITY:

   

 

 

 

     

 
 
  

 

PF alte

 

MT ne TASH eclpe1 5!

a Fp ie te “DATE: ae a
oa MAS farerd ew. “ike. SOF Berdegder, Fafa EE
: FR OM: (INMATE NAME.8.: NUM ER BD, “| SIGNAT E "OF INMATE:
EAE BIL: hiZly rs WO. ot Be ee

WORK ASSIGNMENT: ee HOUSING ASSIGNMEN Tr

‘Dev ef: Clos

 

CBSE: LE
in eck ‘Desh

Th adie

 
 

erty
it pesaciie
Conk never T

2 TP pala St waite

a UNSenit xn nie hove do rei os, My Bod it ; m,
~, ey beets mt cell Tarot $ valle Ha luids Slava, of offi

BS ‘List ae

 

dipeeae FERRE 4p

 

INSTRUCTIONS:

hy hu per ens. fonssan: ee eee be oR pews pressure

 

eM og! ff ‘Dapares af correct 56

reir UU 1s DGC Pole 4f Tee ane (as
Ripuelhess QUO. COdS Benge tone hae if IT sees heed eCodire hes
| ee ALBor TowsNg
jolneco bint, el. Pralvals in OTU hak off We $ coe Mate ls curt,
b eh-Re ko. Some flicers a inp

| Oe FY Sebiny Jisweains: CoS Ché ws] Sm mde To cet yt DTU pies ele wh ff 20
» | Peg. es piitssers  taiy QWeaure: Lait cbustrSS: Orel,
| fabereo: preductS: cordea inClaentog wah ak: WaRKs Tseaell SMa
f Linch SOM Sore: Gees cornice Awe “Har aes

sigh: of

shel fans SMole, galt Cell OD tered a.
Tasué a Call, ses ond 8 lebacco ie oe

£, ow cee SP leced lo. ngs on 3

yt
fo pesixtve

    
 

Ohta pe feb see
(Oley Silo rk dad id

 

  

ed nib

ete

| Sale | UAel Brecks. ip use. obec. oF a “pena
c Jetty 4 Wu ‘Chews foleceo sare on usll Conhior

LAA ACME SON Sede naiAle on Cleon Grane Plaugbiiel Sez Hurtresdens tan fore Deere SAS 03

Your: grievance has been received and will be ‘processed in accordance with DC-ADM 804.

 

Signature of Facility Grievance Coordinator

 

be ea ie

evans. _£

   
 

I ‘relief: hat io prerstalsin
 Seoke, | Seeing

bite “Cf Gen p ro

yoy bees Se ture

se
OSE # Leeds, Bi.

450. evccede Ge by pa ern @tltway™ ey NI ten REE gmafi

t. “Shand, alee C atieres) 4,
1. Refer to the:DC nr ‘804 for proceddres on the inmate grievance system, Rebel"50.00 Ac Coen ( vt “we
2. State your grievance.jn Block A ina brief and understandable manner, &veFRausta: 9 ee “tie Reltire to Q1
3. List in Block B any action you may have taken to resolve this matter. Be sure to include the iden

‘|. Staff members:you have contacted; feof “Patout fohero freinearplusees pClrbvs foberro, tral rf 46
A Provide: a brief; clear statement of your grievance. Additiondl’paper’ may be used, maximum (WO fe a
oat S- (one Oe 804 fornn’aridoneone-sided"8/4"-x-11" Poge a TEBE

ity Of Tee asset
uo oh ‘i

gi oe Pak af ey

Pobecrel ops

med AST eAsppatceli; Prelude
ony AD Catay Heh tela hi FES aka pny BYU. tho has arch once he é
fOsetyo, Lighters ete, ,

, EHS elf

et high finde ipeleatolf Lg

 

Peat ty duides.aflot
ene ae Cee G9| be
™ Dis plots Get So jaan

cua Hoon ¢ |
escent woe \e- as een Hi 8. os 103 $i on Be Jaren esi

CEM loey
§ Madricrs R

er bigs nis Figen) ay Se fs

5 : ee Dota
n and: “ake ou have con acted, before s mitting: this gr
igh a ie bos ee

rane. Cnt

jog ary Maj onjh
mM Part pub Thee aveved

fate te

OFC)
fied tii ec
ie

FELL §

 

hevedrenle Brea’
Breet ay Maral Mei

 

Date

_. WHITE Facility Grievance Coordinator ‘Copy "CANARY File Copy. PINK Action Retum Copy ._—

GOLDEN. ROD. Inmate Copy,”

Sa) get

wy

DC-ADM. 804, nbn Grievanté System Procedures Manual.
Section 1 — Grievances & Initial Review

‘ Issued: 1/26/2016

\ Effective: 2/16/2016

Attachment 1-A
Case 3:20-cv-00180-MEM-DB Document 19-7 Filed 07/08/20 Page 11 of 24
INITIAL REVIEW RESPONSE
SCl-Huntingdon
‘ 1100 Pike St.
Huntingdon, PA 16654-1112

This serves to acknowledge receipt of your grievance to the assigned Grievance Officer. The response is as follows.

 

T LWw2870

 

 

 

Yamichiel

 

Huntingdon

 

 

   

740123

 

 

 

 

it is the decision of this grievance officer to uphold or deny the Inmate's initial grievance. This response will
include a brief rationale, summarize the conclusion, any action taken to resolve the issue(s) raised in the
| grievance and, relief sought.

 

 

 

   

 

 

 

! have received your grievance in which you allege that staff are not abiding by the Code of Ethics and Tobacco policy. |
have looked into this and watched the cameras in the RHU and DTU. | have not observed any staff smoking or using
tobacco product on the housing units or in your cell specifically. Staff use the universal precaution constantly and at no
time do the intentionally put you in harm’s way of receiving any disease or infection by spitting on their gloves or in your
cell and on your paperwork. ‘Nor does staff plant any tobacco products in your cell so that you can receive a misconduct
for it, F would like to suggest that you utilize the Inmate's request to staff to resolve issues like this prior to filing a
aileranes in the future,

Pos the above reasons this grievance. and all relief sought is denied.

 

 

 

 

 

 

 

Signature: - LP Ke ELE Coe”
Title: RHU/DTU UM
Date: * .- 6/11/18
cc: Superintendent
DC-15
File

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 1 - Grievances & Initial Review Attachment 1-D
Issued: 12/1/2010
Effective: 12/8/2010
©” Case 3:20-cv- 00180: MEM. DB Docargint19-7) & 20 Page 12 0f24 ~

 

 

 

 

 

 

  
 

——=S

 

 

1 fen bs oJ = ~ al © Sal Jee [ey
Es DC-804- Si ng COMMONWEALTH OF PE NEY} VANIA FOR OFFICIAL USE
: Part 1 DEPARTMENT OF CORRECTIONS cae
SO } GRIEVANCE NUMBER _ |
; OFFICIAL INMATE GRIEVANCE ee
TO: FACILITY GRIEVANCE COORDINATOR FACILITY: ISTE :
be:

; VAS. f-yc8or) _ 44 - Huabrclens

 

 

 

FROM: (INMATE.NAME & NUMBER) SIGNATURE OF INMATES se ——
LcMort Com iChvels SWALIS | em a eee __ sett
mee | HOUSING ASSIGNMENT:
| INSTRUCTIONS: ap ri wa37s GiQ2T OL qeu ay Be paths et
f Bra Bletty yO refs ot Pie ne et, Be pacvhes 4 fa}
1. Refer to the DC-ADM 804- for procedures ont tte Sec opese va Ai neforye A’ ne Vict Secedis t,
2. State your grievance in Block A in a brief and understandable manner. beefy TRENTO Nes oncilien Ehe tee

  

3. List in Block B any action you may have taken to resolve this matter. Be! ‘sure te to include the identity of = ¢e: i
ae Fah: et

-;,Staff members you-have.contacted es. nocertidabeden be Diner Dianediiign it dled bere les ed da t=. slpernil
| A. fons a brief, clear statement of your grievance. Additional paper may be uséd, maximum two 4ala frc.,'
prec (one DC-804 form and one one-sided 8%" x 11" page). State all relief that pe are, seekingy. "7/389 ..
a OL. Polis Tobacto Peaduels, smoke Moki ss fohavo ¢ is Bhohibcded Wad
| fee iy desginekt dh Ores of The Prisant, wel abe in) Ret Stu Pale de br fl evs
Sy TAMES tae ersplogtos f PA DOG Paley “Theres dobstto predueis being 48-eel vad | realeiner D4
| Beth Stet] ramet s whe Sa Ta Hececue feu offers in re ohecedly aq rah reed Thi
| Spiele Tas AS Sebeh, v Sous oO G& tonbra bards ete Weeds 1s 153 cel
ibegh gerard ord SuekC ubnerertiss , epeabhs &<l Gthen Bee-feral teeta) Conlgytes lB
"| ri: Sty he erage & 4:66 - 8! Capra aa PIU , MGS ss SEEDED Oars Sas ,
Apert stand & Battles” beet Castes na Shit Shae, Cie res by loans Henay) & seep
ERS SERIES RD Numeracy ef Dogs Sertlns Bvpy ; Suleeksa pt wd es Be
€ Vea Pah bs cts osh ht ele” cine he pce ckey Able pu@iks peered! +t “ei Dey E65
‘i ovals et ye Ge ¥ ie) atta r Meat, kate rf deren fig. cortt iE Chesca” fe. becee 5 Fhe. ;
‘age % On pers Bd a net elt, atthe Grevrct wat Sotle, Hes ail Sp THE eee breve het,
ws | et Vekecro in Them $tcre ls coc} Lotad S$ Coll POE m AjuMarcie Sal Matas e Bt -
| Shap ree gets en wells GF od ef tle k-. ¢ ; — e ae mere bean And By fs - ih ih
eFL- S46 | ngs Zr % racy me eyr fess cad cae, Lad VF, fats fot Ashe beat heads,4 etl f “it —_
. AS Aek felt Ragas Pye H. od ; PI Hag ‘ 35
| ffhed Foberre so. Fy'0n Habre 7 AS eee, upon cpsue st OE 9 oe Demet cies tp weet ‘D
ie : ie Se ni F gah CSfer ttl fe Oleg, és elheeis va el & “wal leebrrre ine M,, “J

ATO ¢ freup Beak’, § Stepfack iy SO. dele fier PP OCS Sarah melee
eons 1 ee)! Sed Stopke Bb Asti of) Mes ra Reentte bo § aes ?

B. Fist action taken’and-staff: your have \ ‘contacted, before submitting this gtiévance. 2 ry, Al o. rear
Casts san Sent Metend So: AF Quake Sie Shaan: Clay: Heahy | Co th totes Go-Rualt’s i Ai son Se: hi
waar bear Ms MFeoat tao. eaten i564 fem PuU kp escent bits hey ce Ateated! iff rable

  

 

ise chi Welerse cp fede oben fn NE

 

 

 

 

  
     
  
   
   
 
  

   
    

   
 

   
 

  
 
  

  
  

 

Paar UE

   

 
 

 

 

 
  
 

 

 

 

 

 
 

 

 

  

= : « (vatarl el €OU Ra. CoM, ensere lips et Kec lee ba Cad Miceeg BOVE COTE ¢
i ie aye ey pho es. ceed iver We 1 Ser Keke Vokerrg 4G Snell Looks ‘ Tabe reign nF ct,
ta key eee | breugsyM tle GEOSS one, teased Me Be btnecl Copeatelelt btefe ts Ned t Cth. fe Lief nce 4
‘Let es Eh entis 2.0 vomeeles lated la Gre nh Clenea af rout ll raat eaPiphee be einig Hess fy {rig be : ral
Your grievance has been, received and will be processed | in accordance with DO-ADM 804, re erie
i wis iam Ae Nin c
arg —z Vitae)
Signature of Facil Grievance Cobrtlinator so , Date ao
- ~ WHITE Facility Allavanue Coordinator Copy. CANARY File Copy PINK Action Return Copy
~ - GOLDEN ROD Inmate. Copy ,
sla hese (sues Betis ovtn 4 Year
BEE. Frwwoh qiveunnee dt 73677, ‘Neus C1Bh SURE a oe Llores Diy
d. € Smiley - We hlany moth Whe co USes bate (Itt

Beas wedeotin DRY By, PA BBY Chane Preaek on Ne Uri col SAIL al
= Gievinte Crorbinctr qnorgal banperery I} OL An NO Oth ns 18 bein aries
DC-ADM 804, Inmate Grievance System Prg edures Manual ao ? 1

Section 1 — Grievances & Initial Review Attachment 1-A
Eteclve: 2162016 Sede Satie, Mud Evibints sce Civwe's footie 01 BN ab dn
“ee eee S/N Door 2280 anata] |wN Weed
‘Case 3:20-cv-00180-MEM-DB Document 19-7 Filed 07/08/20 Page 13 of 24
Facility Manager’s Appeal Response

SCl-Huntingdon
1100 Pike St.
Huntingdon, PA 16654-1112
This serves to acknowledge receipt of your grievance appeal to the Facility Manager for the grievance noted
below. In accordance with the provisions of DC-ADM 804, “Inmate Grievance System Policy,” the following
response is being provided based on a review of the entire record of this grievance. The review included your
initial grievance, the Grievance Officer's response, your appeal to me, and any other documents submitted.

 

 

 

 

 

 

 

 

 

Lamont Zamichieli LW2870
HUN GC-Unit
740123

 

 

 

 

 

  

 

 
 
  

Uphold Response (UR)
= 7| | Uphold Inmate (UI)
Itis the decision of this Facility Manager to uphold the initial re

{_] Uphold in part/Deny in part
|_] Dismiss/Dismiss Untimely
sponse, uphold the inmate, dismiss, or uphold

in part/deny in part. This response will include a brief rationale summarizing the conclusion and any action
ue(s) raised in the nee and your ap peal and relief sought.

Bes SS ee
= Se aa
ee ee sp oteoe fay ere seed

   
  

 

HIVOIOUSS Sail

 

 

In reviewing your grievance and appeal, | note that your concern with officers using tobacco products was appropriately
addressed by Mr. Kendrick. In your appeal, You repeat the issues presented in your initial grievance, and you state you
became sick because of the officers using tobacco. In his response to your initial grievance, Mr. Kendrick explains he
looked at video and did not observe staff smoking or using tobacco products in the DTU or near your cell. Mr. Kendrick
also notes staff use universal precautions and would not put you in harm’s way. | find there is no connection between

your allegations and you becoming sick. If you are sick, | can only encourage you to sign up for sick call which ts
available to you daily.

In closing, | can only reiterate that | uphold the response provided by the grievance officer. Your grievance is found to
be without merit.

Kevin Kauffman

Signature:

 

 

 

 

 

 

 

‘Title: Facility Manager [ A/S
Date: 7-27-18 .
cc) = DC-15

File

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2 - Appeals
Issued: 12/1/2010
Effective: 12/8/2010

Attachment 2-B
SUS EgE A arene ie, cave

ae ewe eres HAVE R0-MEM-DB Document 19-7 Filed 07/08/20 Rage t4pic4's oroy) ony

ni) clon, eee “ 7 wakes hes 4 : hy MOS biS (Otc tx
Yo Spbaelo Oredu Vike (Mowe ty . g¥fC ove} ae" = Geek Q 19 Gk a aoe Gait ect : Ketel e

FC Ns Pol egal PrefecA onl Def

Rest kee ea te Faniydeuc “My hea ltrs salt at Bic OF ofR ees Us ag where Pred
_ De-g04 OPES COMMONWEALTH OF PENNSYLVANIA? {=m OFriciaL USE Senin

© Part 1” AieWEA DEPARTMENT OF CORRECTIONS cxcleifss - tobe cy,
KID ® Tuy)
OFFICIAL INMATE GRIEVANCE
TO: FACILITY GRIEVANCE COORDINATOR FACILITY: DATE. ‘

= ae F (26 iC wad ' Suge clhize SE Hertewden) We/; LX

FROM: (INMATE NAME ¢ SIGNATURE OF-INMATE sss
Cemon Cota f Wiel # LWIZZD ~ oS ie
|, WORK ASSIGNMENT, gg HOUSING ASSIGNMENT: Ud~ }end a ae ae ri
earner oP bal tlh LIILt: Tie ats tata tod
; CTIONS: wh Neel Ay € reeled TOR Gll diseesey)inp
=} 1. Refer to the DC-ADM 804 for procedures ion tis fanntite Sicterte ae En asco Sued Os Hep A fs vege
\ 2. State your grievance in Block A in a brief and understandable manner. Tu Burccuvis ROG, Peo of

 

   

   
 

ry

 

 

 

IQ GRIEVANCE NUMBER

o

 

a ala aa

 

 

ele Jd

 

 

 

 

FP te
6 AIL. Seg
Cri? cer f

, 3. List in Block B any action you may have taken to resolve this matter. Be sure to include the identity of d\See.

staff members you have contacted. de (ip fi Remene -pleren Bredeb ke tom Bblitess nao | sy tM
A. Provide a brief, clear statement of your grievance. Additional paper may be used, maximum two CR Sore,
pages (one DC-804 form and one one-sided 8%" x 11" page). State all relief that you are seeking. ““$¢s|,,) D

Mel HMO 1D Bisel Reed Code & CThicst DA Bot ple'y

a Re\ne Nol \ewedd Bu Cuplapees [fel] olfieen s jt SeL- Huah rgdens sn)

4 a RUA Conbneteris hors loeten « offcens Ge Sh U4! fo Weee
{ Ver te dete i The brulady vt Chet Lat S: t ie lees Joh ? Clesk fe
La walt See ond Sef | D Oly F 7 |

Tey paw ehdlis ch Nb Dreducls ir clfte, poets 11
* ry FT S n Sof . 8 *e,

Then Collect y "sles Mex | pits fens reel 60 Titin bere hands pt
C8 fon [sig arrests, CS has ‘ a Q¢en) oli Le, mei! Sea Le Ane /. ’
" : ~ F 4 ey be Eneh fo . f “se a °
at Pew fTicers USS he Sam ae Ges ACB UAD Slewses Zl!
Inmcley Lee IT on cengep a CONC Re fey) leases | bonds encod Oh
Snug Gok The pecans © irs Cx posers %5) 07 8a, tf) y
lene hns, Cpe athe “ Correa, Hen ees.s.upley WN ies Ft MD iy oh CaS
5. hove Nowy Wepethe wee Deb. oh Meek. Ts Thal Ty Beds,
B. List actions taken aid staff you havé contacted, before submitting this giievatice? CCA Fee /A|
NEYUSMG Sick dee B® Gacners PEASE) 5 SAug SOF 1 hey Ma
A cadens CLES Vaud : Ma, 9 Meal He
Ct 0 > lout Me es fay Progen Mail ete alt “te 7,

Be Remevesd Mex Diy Meaty oloe d ef in flo Ge Sata
Le ; - _ = M-NOFC ta tore Wen a

[nmereS Cf USK £ nbeptn © Senicus A 50 Laue fe fe9e? ¢

y grievance has heen received and will be processed in accordance with DC-ADM 804, eee

a

 

7? Wore

yi i AL ane,

chest Pade B22 urs

BL
,

hep et A

Bisle cal SiC KRECS

€

= a im at yd fi é
ua te IE Set OW ey EEG gn DOPE
it

elias
we

 

"S606 Co. dee b
infer t Ferenenc +

f

ne
7ief 78

herr

 

: @

 

 

“ch
wmeery
=<|/

PR Boe:

vn

rens {fe

 

 

{ € 6G S o
Oa

7

te

fr onolen,

b Re
F
Th
te
\

tub tye

xe ROE 26S Bem OC Ameceed immtdeele te leese > GP ord trewsey ty Grol, Pa S06 Onatane Ze

e
o

pee of Facility Grievance Coordinator Date /

WHITE Facllity Grievance Coordinator Copy + CANARY File Copy —_— PINK Action Return Copy’ “"** !Odes3,5h

~ GOLDEN ROD Inmate Copy (Ser Hori ngelon Ip ck le sh} rill

€€ (mena San DU Guat £30 beonchrecta — pe weran fe

as Gfife Ge co 250 C14: Ge- 14.96) thov & cen A Cee ~ Ger\ doy iNvesh sp fare .

Su oh Cen nal MELE 6x Cohen 1 3D AY om nD Chrys issuesel folecce sige cal

Di wellsne, Chins Veet Gatef lin Rackets, he Q Sle Cel L melts bm d¢
DC-ADM 804, Inmate Grievance Systerfi Procedures Manual! mm a OSS gale on

Section 7 - Grievances & Initial‘Review sh at achment 1-A
' : Leba fy
effective: 2/16/20 Zo lac S fener Ue Goleonres” by Crcline elt berctt ran fas,

See Recto hu 4 Moroes S08 lok SOM tus Rise ee cbted, las

\
Case 3:20-cv-00180-MEM-DB Document 19-7 Filed 07/08/20 Page 15 of 24

2019
Final Appeal Decision
Secretary’s Office of Inmate Grievances & Appeals
Pennsylvania Department of Corrections
1920 Technology Parkway
Mechanicsburg, PA 17050

This serves to acknowledge receipt of your appeal to the Secretary's Office of Inmate Grievances and Appeals for the
grievance noted below. In accordance with the provisions of DC-ADM 804, "Inmate Grievance System Policy”, the following
response is being provided based on a review of the entire record of thls grievance, The review included your tnitial
grievance, the Grievance Officer's response, your appeal to the Facility Manager, the Facility Manager's response, the
issues you raised to final review, and (when applicable) any revised institutional responses required as a result of a
subsequent remand action by this office. As necessary, input from appropriate Central Office Bureaus (eg., Health Care
Services, Chief Counsel, Bureau of investigations and Intelligence, etc) may have been solicited in making a determination
in response ta your issue as well.

 

   

Name: Lamont Zamichiali

 

LW2870

AE 2
Ei Pubes becheet

 
 
 
 
 

 

 

=| Huntingdon Huntingdon

 

 

| 754907

 

Publication {if applicabtie):

 

 

 

  

Bi Uphold Response (UR)
1 Uphold lnmate (UI)

Cj Uphold in part/Deny in-part

It is the decision of the Secretary's Office of Inmate Grievances and Appeals to uphold the initial response, uphold the
inmate, or Uphold in part/Deny in part. This response will include a brief rationale, summarizing the conelusion, any
action tak resolve the f ised-in the ori i ught,
Response “RnVolol ae a :
You clalm in your grievance that on 8/19/18 you requested to go to the POC and when you put your hands through the
aperture, you alleged that CO Merritts repeatedly slammed the aperture on your hands, caluising you Injury, An
investigation was conducted regarding your allegations, The record reflects that your investigation was forwarded to
the Bureau of Investigations and Intelligence in accordance with DCM ADM 001, The record reflects that BIl reviewed
the investigation and found ft to be satisfactory. The record reflects that your allegations were found to be
unsubstantiated. You have failed to provide any evidence to substantiate your claims. Therefore, your requested relief
is denied,

         

 

 

     
 

Signature:

Dah Uatter fl : UA .

 

 

 

 

 

 

Title: Chief Grievance Officer
Date: 24 \é { (4
DLV

CC: DC-15/Superintendent Kauffman
Grievance Office

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2— Appeals Attachment 2-F
Issued: 1/26/2016
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-DB Document 19-7 Filed 07/08/20 Page 16 of 24

 

foit— e “a
_ eTavnal Grice _ | >| 1.
' Ch - . ; ~ e\a
| : aN)
DC-804 ic = COMMONWEALTH OF PENNSYLVANIA [FOR OFFIGIALUSE ‘
Part 1 fi DEPARTMENT OF CORRECTIONS 7 cc
. GRIEVANCE NUMBER

 

 

OFFICIAL INMATE GRIEVANCE

 

TO; FACILITY So Ny COORDINATOR FACILITY: . DATES? 2 Ls

FROM: NUE RAEN NUMBER) 5 SURE SS NE yf
limon Zaid we Wr L-Was/0 :

 

 

 

  

 

 

JAN-9-3-4019
Panenl <ict HOUSING A MENT: _ Revie acne
e LivZB7O CoC TOS Lip Sere

 

wha hand ty Ges
1, Refer to the DC-ADM 804 for nroceate ures ih the inarlehond giey

2, State your grievance in Block A in a brief and understandable manner.

INSTRUCTIONS:7 “AR BTA " Ae 5 cae WARE OR 1 % Lem hue kanblinedse Mrgutk Leth i
Ge sys

Wonees

staff members you have contacted. hMO S rasp whi

A. Provide a brief, clear statement of your grievance, Additional paper may be used, maximum two °
pages (one a -804 form and one one-sided 874" x 11" page). Statg all relief that you are’ seeking.

ON BTR HOO- 7.5 pmn/IkO5-leresbarcs) WAS OS50u\-te 4 NO

po vane ier Mernitetcyye On the DT Uareyce | IF Ccloig 0

er < for Carrere Coote be bo saved Ge Cou ot i | meaner digs

‘Nepe ¥ Ay ote Slaw ed the “cep “Apelu ody Ny han.
aur yf Habeyare. Selelvchoo tb COYSe bees and Hise

Furse uot ee a :
se Rae dla Rar ich a toa pe Re
| ~ Supa aoic Gesel,b Now hae a ay Splint er S| “wes «ee ond
jr Sk hang ast ons Th Cures is ; 1 Y
1B HSNCPOIST Hy PEN eae te 5 sledrla WSaky
. reife (Se 7] The Detar seid t cn be Su CasrSp/ orth Nay Phy
A.

: SEL Men Regie Su/yeory Lees 209,08 GAR
. | B. List actions taken and sta eee gop Sd, before ubmitting this'g ey P las, hep TOlIeay oA
Siae “SNR Oh fer 4 abe a Rey PY hohe 3
Ae Epa ve ee x ed wn eMladt we Sean Sry ou on ( fie | ee (hey 4

‘ PEIN W we ‘ hy MY ~ \ (é
FER cee \ we “Lutannege OF Hare PRE walkers Bru sora cP tif

Jdre te Srstee

ao CONSNG @ \\ fe, i Sot, We ext “te Repack Wis on led neo M Ue, ed OL ve

     
     
       

 

3. List in Block B any action you may have vot n to resolve this (NEA BLRS Sure to reat ihe ie Went bohe iy
38: ve Radi aiihue Let Sante ae ie
ty

eh Ths iS eSsult Belfry valor ry Sable aad ) CACESSIVe >

PERM lyk non Amn et 4a, I AN WN ie

Alay

em BRPMOL & Oe, AR fone he 5

Wide VG) '
Ls:

by OF
Rect L
AWRI

 

rye

 

 

 

“Your grievance Oe received and will be processed i in accordance with DC-ADM 804.2 Suir Phy vat
Signature of Facility Grievance Coordinator Co bee

WHITE Facility Grievance Coordinator Copy CANARY File Copy PINK Action Return Copy
GOLDEN RCD Inmate Copy

_ DC-ADM 804, Inmate Grievance System Procedures Manual

Section 1 — Grievances & Initial Review Attachment 1-A
Issued: 1/26/2016
Effective: 2/16/2016

thy fre
ee

bi
re

t

\t os GU Cv Appa

ERE Yu went

Case 3:20-cv-00180-MEM-DB Daguimepateae 7 Filed 07/08/20 Page 17 of 24

DG-804 cou O vd oP conn OF PENNSYLVANIA FOR SEESGAT USE

Part 1 DEPARTMENT OF CORRECTIONS

 

 

| "GRIEVANCE NUMBER
OFFICIAL INMATE GRIEVANCE he salle me a colada =a Seah

 

 

 

TO: FACILITY G EYGNTE § JOORDINATOR FAGILITY: | PALER

 

 

SoA

Pe

 

 

~~

1. Refer to the DC-ADM B04 for Sroseunee 3 on the ies grievance 4 em. wees

3. List in Block B any action you may have taken {o_resolve this matter. Be sure to ind cide thé
staff members you have contacted. bake

 

vey AES Ta Oy

tein su alae

G ear a
ASisau ling Me Pe sree TE a Pe Oar my Riykt)ai lit land:

' re, door A
ze Reshelen te nee plow ANUS 07 Lich end Othe pupligti at Sar fersbaghnsn

f yahb Phend bis scene edt a PL les & Meerste va tory PWD ASK Mse-He te

diredpen «
ve heal. Pass MH ire Garver a Aww en vippeere 20 ali Set PTGS BY fee

3° {So Cheer be (rl £6 Mg HS
ot a Retial af Fea)

‘ aT |
Bz Dey af Cae secis hut + sls hi oer ON MY ShIPE 128 2,

ie — yrapttel LO N wari op F
Re hur palo vel CV: Wael ie ise gd Bek ose Ee OND ne) cal} \O Dene ra Aprtirely
sul tte ea ht up Lk Se sf eh a oh OF eae if |i

avd Wew
Yow , Se Sher S deel 2S ans ‘ee ae bane Powe wie
Lexoe led bare ane Cah of im Cutfnz, ey \ne: hen 4 ‘Pigeea fuse >

(At aM Note f
d WA ain Ota

    
  
 

Bsr rn co Bee

Ree INNAT NE & NUMBER) , SIGNATURE OF INMATE: -
ne Zaatchtelt = Lw2zze ee a is

pel ee HOUSING ASS WEN mi
Tela As ap on SNA Lie’ ¥70 lal\ 15 on { Bh sr

2. State your grievance in Block A in a brief and understandable manner. Dae Comte
Rely o nti [ress

fe och} Y2¢ alana cd -balken odstoeeese refet

A. Provide a brief, clear statement of your grievance. Additionatsaper may be used, maximum two Be g.c. meds
hp pages (one DC-804 form and one one-sided 874" x,11" page), State all relief that you are seeking? Sis J
tj 4 This ts at os dete nrte file Lo pag sua dy DEAL A7 08 / ad Se, ‘

pert CAs a4 waucssd Gettch -ASoP oy 2719 }18 UOD YES pm Cameras on Pst
& CON IKG

wl BOS f ie vies feo fracture Ie peg uins CST SphoH{ Baye

He Say iy Whe re STU Seip @eg ma sev ied)

(a?
AW hd and SAVE’ nu thos TET DO; Nie oun tae) Syl are urirt CUBE mh
a aakrshun b WAS Gere Sid ow b Mts Fe

2B \e fer Thing ; d+ L
: eo Fi Nbpeta a a ee i The . afte Feel Se bol Lirgl asled 7 le Cite d onl Alen Ley pac
ated? Gott Nt Lttvens prs

brs

on

V

ie

i Pre Direct oF C/o iter Fh)
Ciel ds be saved. Comerca’s onea}i ip This ogee eer Wales

 

B. List actions taken a staff y you have opted before Subralting this grievance. reo
Fest! chased ThE Ape caes a haoe, a Pee Hl hard Orca. 5 ishing & Ror pi
cll a> ren} F Tenn pt tb ae eck at fal Stud t Ne 1 fs Led pk? Bat
Sta) a g MKC Sutg Seca ave leap: er Aya: ods. Be “A e vernpualh befe,

hie Eile

is cto ol
AEs Sel

And DW\th hs CAM OF OC je t<| pg at fe er ge tle apenet, Sa if ger

 

 

The LT, 377 Sytcel_al pela heard ial gay Wee, until LT Re Qe 2 Sere fe by SEFC Nek SE

 

~ Your arievance has been received and will be proc&$sed in accordancé with DC-ADM 864. Mex

\

 

 

Signature of Facility Grievance Coordinator Date

WHITE Facility Grlevance Coordinator Copy CANARY Fils Copy PINK Action Return Copy
GOLDEN ROD Inmate Copy °

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 1 — Grievances & Initial Review
Issued: 1/26/2016
. Effective: 2/18/2016

' Attachment 1-A

Sen Palos? 4
Coithe SWE any
Case 3:20-cv-00180-MEM-DB Document 19-7 Filed 07/08/20 Page 18 of 24

INITIAL REVie:W RESPONSE

SCl-Huntingdon

[ 1100 Pike Street
Huntingdon, PA 16654-1112

This serves to acknowledge receipt of your grievance to the assigned Grievance Officer. The response is as follows

 

 

 

 

 

 

  

 

 

‘Publication (if applicable);

 

 

 
 

 

   

Lo Uphold Inmate
| Grievance Denied
se 5 Uphold in part/Denied in part

‘it is the decision of this grievance officer to uphold, deny or uphold in part/deny in part the inmate’s initial
grievance. This response will include a brief rationale, summarize the conclusion, any action taken to resolve
| the issue s) raised in the grievance and, relief sought. _

 

 

 

 

 
 

 

 

 

| have received and reviewed your Grievance #754907. You alleged that on August 19, 2018, after requesting to go
to POC and placing your hands through the aperture to be restrained, COl Merritts repeatedly slammed the
aperture on your hands, causing injury.

Regarding your allegation, after review of reports and investigating this matter, the findings of my investigation are:
In accordance with DCADMO001, a thorough investigation was conducted into abuse allegations made by you. The
investigation is concluded; a copy of my report was sent to the Bureau of Investigations and Intelligence and
Superintendent Kauffman and the findings were found to be satisfactory. The findings of this investigation conclude
the allegations made by you are unsubstantiated and the relief you sought has no basis.
Your Grievance is denied. .

a

Signature: Zo Yuh

Title: Security Lieutenant
Date: November 26, 2018

 

 

 

 

 

 

cc: Facility Grievance Coordinator
DC-15
File

DC-ADM 804, inmate Grievance Sysiem Risesdures Manual

Section 1 — Grievances & Initial Review Attachment 1-D
Issued: 1/26/2016
Effective: 2/16/2016
Pee Case 3:20-cv-00180-MEM-DBr.Den4menl,12- jotkled 07/08/20 Page 19 of 24”

{ } m :

QGA.KQ hed i)
DC-804 COMMONWEALTH OF PENNSYLVANIA [FOR OFFICIAL USE
Part 1 DEPARTMENT OF CORRECTIONS

an yaey Apnea | to (cerh Lyminniase, fo € JNMCD tp 154907 GRIEVANCE NUMBER
OFFICIAL INMATE GRIEVANCE

  

 

 

 

 

 

 

 

 

 

 

 

TO: FACILITY GRIEVANCE COORDINATOR FACILITY: DATE:
Kew KA {eer king) Aceslariancyps SCE Htrntaseder: tifor hye
FROM: (INMATE NAME & NUMBER) = SIGNATURE OF INMATE: -
LucMonh ae ichiel’ #LUWI8TIO — —
WORK ASSIGNMENT: L. HOUSING ASSIGNMENT:
NOB WQABTO fl {Ol4 pT

INSTRUCTIONS: Nk %, Alp sec me ees “pet sade oe)
1. Refer to the DC-ADM 804 for procedures on the inmate grievance system. ChAf\ nin sarommecced cece anon Realtee
2, State your grievance in Block A in a brief and understandable manner. 4:3 9p,e00 cast bseue Comere edie £

3. List in Block B any action you may have taken to resolve this matter. Be sure to include the identity of (“Ko

dales Jr
Staff members you have contacted.see =. cise Law +) Va\ieu Vi Kana Qotd ang par bears “T4 Re Mews (2 Gord
A. Provide a brief, clear statement of your grievance. Additional paper may be used, maximum two semen lilacs

- Pages (one DC-804 form and one one-sided 8’4" x 11" page). State all relief that you are seeking” ads SA

MO ea\ing MCONNCe AR “134 907] tes Oe, Manager fe elf Beausslreb ins orignal
HOA Lue Rest, Derer\ of a oynrevnrre [Ney aun iINeppropr.ate 45 There iS Chan oref
FONVE Meng Dieeel evidence of alpise, Agseu tH act fatitay Excessive force acd y, dla hers of ALAM eele
BE Fecaed lows atl Ay Aelaliobod ond ADR bie TE cy Well ay Seehent Soy DERA. lve My DA Dede.
Robey doh Sale Los UNS \roloted B,, alheen T.B.MeRads en Bay approx 4: oba4oy hg
HM! ont Comera . ox X ce ueytrel nei IN Origacl ga-duarte W SKVE Camere, ced fee f) tour} dake
PUell ES"°300,000 Compense beau Damages acd Spkrahont frans€e aunt fone This Fees bi ky M7 Wer boaeden ‘“,
MIN Qofety oF been TG mere is enced worked onthe BTU evthi( cetechwe bul melenn, posite x6
nD ole fo ThE iNeident om SHAN of Cell @GIoI0. He Malicouslyy Toteshonell 7 fone

wet \ S&beel Redan & Der pane OC ha hands. wu QB at \y w Slaremed the tlriele
ye ee plink Cast fen lang Was eateS fey i tee ae to Rayed out Meena fee tined
enont Wane waParment Ther \rRerc a chilthy fot Maras SufFerim,

te witast per od
TAS suisse Peat Thy Loree AAS CxceEs, Le ao) Rite withast per 1d fora mps Shera

 

 

Sede s|,

‘ A Sel) unxushterble to usé.Th metal apenture [
Au Nad slewty slnas ted en se Te Shea lee car thang rots Bone dN
or La relset of MEG | Mata lal Tht CI ey well As “a an De epee LR he Slemarect mil ha.
ete Buea sea C.. Kemdnvels Gre FRSPomSlole Go Keil aliten who CAsat apoty mae eg tel HS, |)

Wek MEeMoltu aay WWeinles 4h he 08 fa lich £
lic Be use Arie UALces St. Ff :
USCRiMpe Wed “WECOA SE of A Meiel Lee 4 fe dite hialhs Coed ey Pee ‘wa DOC CA beapeee9 pies

B. Let actions RSD and staff you have contacted, before’submitting this grievance. - * DEFT On. Ss}
oghts JI deamans whol i Symmes aggqackd wil ‘4 Mertel hea lh gualticd disea thy «

at h2geltce ie Dirarde, Ne prasivg 4 pe @\¢. XK YoO\A Nivea ~~ wont Shake 4 from muy Stil $22 wear Hane
oe ~ but he Sheanwd dei bercte ads Hane nas 8 Seyins *t eodtens pre kta yor dont Werke Le@ac na } Pate feta
flsiec Sue due. idea h ass | Tee Onl yaar Ate dp Yo Poe. suede sade eanuysadl WifzZ SPr Gig yea, taf le ei
tStandure ‘| he 4 Meleeur Reval binbein f land

 

 

Ze

 

 

+ Orscy 0 hoam ua instore tony!” These wonds Sheu
Your grievance has beén received and willbe processed in accordance with DC-ADM 804.

 

 

 

Signature of Facility Grievance Coordinator ssi: Date

WHITE Facility Grievance Coordinator Copy - CANARY File Copy PINK Action Return Copy
GOLDEN ROD Inmate Copy

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 1 — Grievances & Initial Review Attachment 1-A
Issued: 1/26/2016
Effective: 2/16/2016
 

 

 

 

 

 

Lipa ee oo a ag MEM_DB Docu -7.. Giled 07/08/20 Page 200f 24 ~~
- Case 3:20 Cv one OY DB #eesg aes ag hotaled Oe : ge ct ors
=e i ‘ Me - So , ” 3 . _ ay Be ve . 7 : ae
DC-804 2. COMMONWEALTH OF PENNSYLVANIA. * [FOR OFFIGIALUSE
Part 1 PAQEQ, DEPARTMENT OF CORRECTIONS © | Tad ae
at a cube eI _ +) | GRIEVANCE NUMBER | -
: OFFICIAL INMATE GRIEVANCE a rs 4907... tot Peay fe bas
eo . TO; FACILITY BRIE ANCE COORDINATOR...“ «| FACILITY: DATE!) *s--°

 

 

sets rama taMe. Ae, Suldesed Que tutte thon wai halal. tala BE Guciun coche on) Geel Of COL was Caretta abi.

r FROM: (INMATE NAME & NUMBER) *- SIGNATURE-QRINMATE: oo
aan Ste
NA

___| A. Provide a brief, clear statement of your grievance. Additional paper

{Ne
Cet

[MY Nag .e+- A on hn sgl sit : : 4 ‘ oe ey = gt 8 Spee . * ce . =e “

[Oe a Eee elf idan Y.8 steer N48" yon eid eee poe. onl 06 lediphen! a pripe Raita i

"MY Cel Cardrobeds. Gili, oe ¢

: * ied Ob ucwtly ef AS Rey: Le
MA Wicket Ty he: hondevted That ke Broke ey ty % bid hea ‘ed “a weed ooh Ea

- 3) B.-List actions taken and staff mau pene contacted, before submitting this grievante. c) te @day¢ Peatire, “i 24

 

 

 

Veto Kaul ram. feel, Myrnrsces” : [BUT Henting dn Sat (fog

eh

Lamont “aaa ichiel. al Lww2870 oe oC caine,
| HOUSING ASSIGNMENT: -*°
fa Llold aru
INSTRUCTIONS! Oy2 AO Qeiels enue, Comers foreloyg, Borin’ Cel GELS of Cd Vom Balle
1, Refer to the DC-ADM 804 for procedures on the inmate grievance system. ‘res S:3¢epm te Bppohie to bee
2. State your grievance in Black A in a brief and understandable manner, Oren pes yee IN CHSE/S pI Ing AX
3. List in Block B any action you may have taken to resolve this matter. Be sure to include the identity of
staff members you have contacted. ¢e+ DEYST ka Pua Jrrgsiey Dies mt dere K Ney Noultaw Bforhs
e a brief, clear jen grievance, Additional paper may be used, maximum two hey “git
~ pages (Giie’DC-804 foftn’anid oné one-sided 8%" x11" page). State all rélief that you Aare Seeking s:0 ether

Wis Move to couse haan, TR, Merits hes Caused me Ptanensont Sufreaat subctorbed Te
o The > Gable AS fFoedure hand Oewnd Sudfenns Mintel eronenel psu hologicad Pains .. boertes| A Vpuns
[PAV SD Feen The ® enetley Mean will Samp Slom yA he melel weapon Aden Mere dire

 

 

 

 

  
 

“ions Cuda. eve Numeneus inmate Usrtneses ce emPlyers who pevicerd Ay Vi he g

ONL OD Cheanly Seen ths Lee, end heand This effieer otter Io kane Me, Lele wahfrrd Hy
alli cen Thal F Kea sllieent Qroey & PWS ant er Ce [I atthe hue owt I OAS Going te OWeadese gay

pls ~ aN hed Asken Fatty weg, al the ee ono) abort “BoA Mare nk found on ‘teble: VAD ag
. eee vip Gur BUGIS OST CAS Cemerd Bom Ty cell. These Pll ors decuve telor he Kh].

TNF

    

onehen GN Sere ooty eh nh duvet hepent is That x hag pills;
ne alec eal is Celle. BS Meth Week suinclens [Vents Covered Cd toy Light af. eger jth obo,
I beccled at weer riper rs Rise Lea Asscull"hiten anyaie ene ie fe cs
a, Se ge ett Bit OS Clearly Fels beccuse 7 deen fn ge eee
Macht Tet got Sherived [Reale inside Te Meledl witht dbamaie none Ay Pete bawe Be.

MEH QUAL MY Wend. of “the ge toulled As he Vea) Ruck oe vie coy pe Be Gedted ocd bel te,
LWoalgo& ols ued has sane Gol ne saekatr de Qe Oates bart Chl 9e fealty Cla8Ceh NPA hore nas

{
7

: pibstly COME Ip Poliry OM loti hawSigi 4F Ceanls 05 © LERIC a heel: What uke Cham ij
Mate wikis be odenecd t Ger lure.? obviany fo asgeydl mad This wis his Second hime, Ggselu hy
Wicks ‘dont hove S86 re hisdorg: Chel tay Ba fanduad  Wisher defers he daltebe te feVes me
GASew daa sconbu ch on Pre. Bo fh Arey “he asters haee onice on tht fix PrPben prec ©: Nas 4 hy with Ny
Your grievance-has been received and will be processed in accordance with DC-ADM"804. #7 fat A pen tare. |

  

 

 

 

 

 

 

 

__.¢ Signature of Facility Grievance Coordinator ie ee ee _ Date

“e WHITE Facility ‘Grievance Coordinator Copy tal .NARY File
GOLDEN ROD Inmate. Copy. w

  

py: PINK Action Retutn Copy #2) ew

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 1 — Grievances & Initial Review Attachment 1-4
Issued: 1/26/2016 ‘
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-DB Document 19-7 Filed 07/08/20 Page 21 of 24

Y, Facility Manager’s Appeal Response
$Cl-Huntingdon

1100 Pike Si.
Huntingdon, PA 16654-1112

This serves to acknowledge receipt of your grievance appeal to the Facility Manager for the grievance noted
below. In accordance with the provisions of DC-ADM 804, “Inmate Grievance System Policy,” the following
response is being provided based on a review of the entire record of this grievance. The review included your
initial grievance, the Grievance Officer's response, your appeal to me, and any other documenis submitted.

 

 

 

 

 

 

 

 

 

Inmate Name: |. _- Lamont Zamichieli ‘é | Inmate Number: LW2870

Facility: | SCI HUNTINGDON [Unit Location: | « GC1011 ¥

Grievance #: | 754907

Decision: ~~~ | x} Uphold Response (UR) |_| Uphold in part/Deny in part
|_| Uphold Inmate (UI) [_] Dismiss/Dismiss Untimely

 

 

 

 

ltis the GEGEn of this Facility Manager to uphold the initial response, uphold the inmate, dismiss, or uphold
in part/deny in part. This response will include a brief rationale summarizing the conclusion and any action
taken to resolve the issue(s) raised in the grievance and your appeal and rélief sought.

Response:. | Frivolous | |

 

 

| have reviewed your grievance and appeal. | note that Lt. Younker appropriately addressed your concern. In your
appeal, you state you are appealing for the same reasons presented in your initial grievance, where you claim
inappropriate force was used against you.

This reported incident has been thoroughly investigated per DC-ADM 001. The Security Office and SCI Huntingdon
Administrative Staff as well as the Bureau of Investigations and Intelligence have reviewed this investigation with the
determination that the investigation was completed satisfactorily. The finding of this investigation has determined that
the allegations were found to be unsubstantiated. ,

| can only reiterate that | uphold the response provided by the grievance officer. Your grievance is found to be without
merit,

 

     
 

 

 

 

 

 

 

 

 

Signature: Kevin Kaufiman
Title: -| Facility Manager /
Date: i a| 19
cc: DC-15
File

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2 - Appeals Attachment 2-B
Issued: 12/1/2010
Effective: 12/8/2010
Tey see wy ee,

Case 3:20-cv-00180-MEM-DB Document 19-7 Filed 07/08/20. Page.22.0f 24.
peaes Fig [i2. - He Slowmed Re ME de,
1 OG. RH Sch ie Vide) Den IMA cane Tt os head Hecteed ey MOG UT ond

3 ae Meckres Weed oycow oy 4[ theo.
1

BV 0G. Lomont “Comic wee ( weatt th CLWO270 Ger bhi beeen
fe. i fie liq

5 chute on Bale Ry Clos 8 meretts oss ary GoPad
wa eT Be. are 1$cl Hirh Jou. The CFA Cig meh ccaiigg wge Lely
ah

2 tere ‘, alas tte as
AY \L. ged eo Slower - ay Md eed de oT AN pei ts “i
wore, xe Ss meas Sa oh mt Lewd 9 WtbAee eqe r buss No hyve f devoids &.- g

CeKy Roun Cal GACT TO ee eee
Yello, \ eo ah Se MON IVAN. aw hate A M\ Lahents Tas CLEC 25
~—LéAsten to Lel ue etc T Leet heces a toal é m5 ERSUE. lapes +
5g CAL SMe “eaQea GMC A 754907 docum efs wtegr'
seNclOSed alt peeu rel deckeTs. - Meas frewess/ Accepy- Cod lPoiide ,
g Mes Wcke Pes panse® CS oan AS POSHBIe GEA? Yar Thorotglr (Nvesh ga
Ae Ge exc ve foc wicrdar pepperte © etal Ured~y ys P41 GCiaie ATU
Ge

  
    

user tT}

Few

ue -
= mols Sete on 2

oS

discbi ca! ingeca cl SAM Causes E
Gort ITM ey. TS
sot

Dd
=

aC ty
 

oe Ease s.2Ree a2 80-1 f DB Document 19-7 Filed 07/98120 Page 23 of 24

oF | SEL Rev wn Pact “ht:

DC-804 Nopec\ ND * COMMONWEALTH OF PENNSYLVANIA

 

 

 

 

 

 

 

Part 1 th EPARTMENT OF CORRECTIONS PeIROPRICIAE USE
art @ucunnte ° mL Oey
“154.907 Appeal * “754907 GRIEVANCE NUMBER
OFFICIAL INMATE GRIEVANCE : ) |
TQ; FACILITY GRIEVANCE COORDINATOR FACILITY: _< DATE:
FnalReviand Cénnel cflree Se Wunthned ont WG /14

      

    

FROM: (INMATE NAME & NUMBER) SIGNATURE OB INMATE: =
Lemont Zam chieli tt LIWARTO eee ae
WORK ASSIGNMENT. HOUSING ASSIGNMENT:

 

 

 

Ns ExClOll_(ru
INSTRUCTIONS: — glo merrstys Used aubdiesbal omovat & fork al \nt Beale [fre clue dg Bane sn Ragd bead
1. Refer to the DC-ADM 804 for procedures on the inmate grievance system. Teag tn may SPE TY Orolmred h

2: State your grievance in Block A in a brief and understandable manner. IE Sei’ 306,000 canpenscdies Dien
3. List in Block B any action you may have taken to resolve this matter. Be sure to include the identity of tin

staff members you have contacted. ey MecrS\s Erecturcd mu Rial lrand on BAR Tome woke ,
A. Provide a brief, clear statement of your grievance. Additional paper’may"be used, maximum two Staerhzyon

pages (one DC-804 form and one one-sided 874" x 11" page). State all relief that you are seeking, \"*S*
ADQea Ving Deniah A gNvevnte H TSEY94OT tO Reset. Reirded Cret Reuse Ty Lollejarne

“ss “s . & ryt Ww aor On Dif, \Adletit

iced tah FAN, gabe See Lew AnH Bh emrael toveFaoenel,
bth shen .. dc cemur Yonee.. Relates ude 13 amend, + og tithes cf ADA hile EEE, a
od Sechers SM of RA. AS an EB cle cheve This office Melitisly Siemens Tle taeda |
| Seni, spre, 7 PeEUSICA 12 8b SMbedf
Door aperyure om MY Wands lo cease hanm TAs er\i ons come re vt ex 9 Reser LeMine
oN liq hs 4:00= 44S pms We wars Cemasedtian wonton. on ae nod wise bxussiie bce
Kis Ustceattal Maleras Behewer taends Mes We clso ane au berate af by Ptodieg Lelie
DN Ylyale voit Pepfer sereufor No Mecsuns Bul) Geust aoe

cad grievances. NSO an UTaliq he Viceaued to Are ctu (Se pons flere’ slommnne Malte.

| i < ey ain a Me ta (

Kreetured pay Right hand ons Fala - My Racé clio ou Disebililye o-
Ape but enti and em & My Lawisact ncoruas ol wT yee d SLbe ty Yeltene fe
Menkal healt de Peso Surcrderd yb Se cit he, bef me. dutadoseon pill. .Z
PeOrc.. We Rebised dy cre lnewlécle On 1, ae fla: rad Wn DOC, SF Hertha el,
Mncd Aalfn D2 plrs SConsumed TO Cémeail Sterde s Ree BAO, 000 Camperenteay Dorrday’
Wns. Gut on fre AN sghiuhomtel seporertion / Apna Sefarehent Reheers oblicen Mege Us
B, List actions taken and staff you pavg pontacted, before submitting this grievance. erad Mé. At eust Tey Ake
We V¥a Veeck Aawends Mer. Also ond \[13\\4 ne, Wonkta mY Ista Ten ebett antthou
\D, OR LV.OOAM, hs Nel Sunpost > Se oA A He aldeupted tp gpen aay Bell anelcél- an
‘haha, {O.20-10-4S Ana Ao cailec\ Meal tray, Feld Wi Thad Capt Rowse, The wen MANCELA ers
C. Bytinks, Depuby ute beers, LT Pranks, Connre Greens, auliman Cla O toly me Theat Ue

Ne} clknald YR Near nae, Carat fp nag coer, open my ood wild t ot Csegot me pnd Ory
Your grievance has been received and will be frocessed in accofdance with DC-ADM 804.

 

ee |

 

 

 

 

 

‘Signature of Facility Grievance Coordinator , Date

WHITE Facility Grievance Coordinator Copy CANARY File Copy PINK Action Return Copy

GOLDEN ROD Inmate Copy “TORE BAG .000 ee i
a od Steece en “ee GnJEUy 4 Giely * ON Bhi lie 4 bO- by us Pw ON TU Gx Ol

see crate a e npg Seve me CAL ab le hme ny housed HS Or Come,

Coyutsrd é oe = n, Seved Whar Clo Mteech|s Uved #Xeestiu Bre

“ee Stes et eke te ae Ks Slammed oy Wand ted ult Clb ADC ued cok
y mECS tay 2 tins t : si : . prs i

DC-ADM 804, Inmate Grievance System Procediires Manual tecture ma Aight howd -* LF Yountdar tailecl

J

Section 1 — Grievances & Initial Review " Pau Attachment 1A : ae
Effecve: 2/16/2016 Moe Heed Wacko Couneloning FNaeshgcke 6S het Seid TRrdunwag Te,

PsyELoroa rca frechrwrs - - i anys » Weal : et Suact je. cent

at os F
     

 

ME ea, OF PENNSYLVANIA’ FOR OFFIC ALUSE

 

 

 

 

 
 
  
 

 

 

    

 

 

 

: oe DEPARTMENT OF CORRECTIONS :
oe Re ae : + SHIT GRIEVANGE NUMBER
te pay OFFICIAL: INMATE GRIEVANCE.
Po* PETG: ‘FACILITY. GRIEVANCE: COORD ATOR FACILITY: OAT: | hig
+p AAA QEUEAN Cento We [See Heat Ned: ] lef :
FROM: (INMATE NAME & NUMBER):  SIGNATURE,OE VATE = aa “fal
fe a “9M U7 Fara, thi i: CW OR 70. Sane eycgs esr re an |
ee: "WORK ASSIGNMENT: HOUSING ASSIGNMENT: sR, eo ah be.
e . ce A ~ ee (O4ul Diy ee aise BOC e pads
INSTRUCTIONS: Sl LEMON Pormochel Weve hod MO GGQgaU IF Miscodueks On Ps wee rma} | Wh,
1. Refer to. the DC-ADM hod for procedures on the inmate grievance system. Qty Cfo Merets ¢: sautbed ¢

2. State your grievance in Block A in a brief and understandable manner, = J Lt Motes On ek, see his} use
3, List in Block B any action you may have taken to resolve this matter. Be sure to j inc ude the identity of a te
: staff members you have contacted. Clo Meee ts have cn 6Sau thug history Jungs SAT ar made ih crea
_ wd Ae Provide a brief, clear Statement of your grievance..Additional paper may” ‘be used, maximum two. ° TAMA
“ "pages (Grid DE=804 form and one epee BY" xX 11" Page). State all reliéf that You are seeking. * “|; ~
vrnmate tu [hear Programs, Bt pies Kecuse hes nel Stopese 70 atin bat be.
We Buse o Seared MS) RY Seathy MUA A cen 3. B.Mecestig, Seid Fxxk Cap Pause phd.
Mu Ress. he Labke bo me ie Lashed Kae AG's | o blouse yee. o Also ‘oft
r-@. meres coMt fo my Doe as haha chang \O-SSamM ang qed tay Ar Chee dhe
ADEA Ut “ied 2) ATU MeFoll fon Ne arurse tO @dmausiee A Dd Pad meds fo a Mu Big Ld hay
Wed AWS: Reces VAs. Fe ctdueed on 3 hate eet Sh 10 beve Contin! Pawns, og! Aaa
of chin) saahainernt Peet 5 Ee Wad ty Retase og Medi radi Reems, F Fee bins opleaya
Gandy bes Shea. hard out ‘int wae | ad Apedur G4 aie ais ke Phreedens hella ag
“ishas We dorset biden": a 3$ Supernsiars artoltad ther oedens 7 canshest
Thky cao' Peisst DOC ac) Caanselrs PNRE eb Abs but by hr Carts # Cop Howse, €. Htindn
\ce dre: yar fC Me, Canny Geren, Beka 1 ‘See g\s) Ltrs fe..Gey Kay Andrea ie Id and! teal Php)
Sobibor /taose Rots Gre Respotsbre D KOROK 7.8 preer: is € ons + pects, Asgele thi
Below Youiads Mer. They Ch) Catnwee Fail te: Protect me ge Obits Piel ney
Phe otieery talent fee Keaw pat ol & fedaliodou for Cooosia fs Goitunvtes tM ey lent Cai
Recht kamed:Pebhes swelled TOUN wweltet, 1s Qecpons/ ity as Being U0 U berabe Ads Mere,
aan Snkty > Q\\eut.ng Clo 3. & Merete fo Yececkes reveled herass né donhiancinl y- tin ob Fy Ne
i Bist actions taken and staff you have contacted, before submitting this Oana GW, Guybet af. hy Lhe
nisin | Gad RD A ates tA WT a Pn PAAR Da Mia AGP OaeeS4. pd Let fon Ad tyes SIT «Mate ra ee
)\ orig bles nne Dade: Lethe pO leD one ab Aaeaaleciahe) Mg tif teas
Ay EE exendorA "ag ceranataar™ Ai) ofreen 3-8. treet aged \\es hal Wiecpor: e Clase OlBin,
ghee MENal aed Tt causing Severt Stared Ptamrenent Tabury y Mechta maps ight bend Paintal..-
slgaher Ken rong wees ed hiadwed fay Lewsdier/S t Moscone: Protas éfé. aden. mee
as:been. received and will be processed'in lft aecpnlahag wlth ee ADM: 804. seats .

 

 
 
  
 
   
    
 
 
   
 
    
  

 

    

   
   
  

   
      

   

 

 

Your grievanc

      
  

  

 

 

    
 

- ‘Signature of Faalty Grievances Coordinator oe a a ae? ae Date — - /

WRITE Facility Grievance Coordinator Gory, . ANARY.File sast “ “PINK Action een Copy. &e .
_ “GOLDEN ROD Inmate Copy Berens fe sitter coins ae ee Ree
re Fee ARNEL. BE: he Commune iN. gear ti flentlay Os

A eo eee ie wh oath beaten Yorn Damen le ‘ee i ads,

BEY ED gd , © Fone LAS Cutie god Bhig\te yertevg), Crmguat of Loree, Le
ee, ye “ag ce geet Re , 7 Ay FRe lure” Be. Bone } led Nie ) KS ‘Clo Meee ays Teltad tl &

 

   

   

DC-ADM 804, Inmate Grievance System Procedures Manual Coon Racer RACSY Slur while S| GMearng
Section 7 — Grievances & Initial Review

issued: 1/26/2016 ypc red The ape R oy. he
Effective: 2/16/2016 ateded

‘Attachment 1-A
y hors. Tens awards he,
Be Aces idal® Che. Carma faa Wuaee’ f¢
